Citation Nr: 0205493	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  01-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether an October 26, 1998 rating decision, which denied 
entitlement to service connection for strokes/thrombosis of 
the brain, to include as secondary to the veteran's prisoner-
of-war (POW) experiences, was timely appealed.

2.  Whether an October 26, 1998 rating decision, which denied 
entitlement to service connection for thrombosis of the left 
lower extremity, to include as secondary to the veteran's POW 
experiences, was timely appealed.

3.  Whether an October 26, 1998 rating decision, which denied 
entitlement to service connection for arthritis, including 
sacralization of the left transverse process of the fifth 
lumbar vertebra, to include as secondary to the veteran's POW 
experiences, was timely appealed.

4.  Whether an October 26, 1998 rating decision, which denied 
entitlement to special monthly compensation based upon being 
housebound or in need of regular aid and attendance, was 
timely appealed.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
strokes/thrombosis of the brain, to include as secondary to 
the veteran's POW experiences.

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
thrombosis of the left lower extremity, to include as 
secondary to the veteran's POW experiences.

(De novo adjudication of entitlement to service connection 
for strokes/thrombosis of the brain, and thrombosis of the 
left lower extremity, to include as secondary to the 
veteran's POW experiences, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1937 to 
September 1947.  She was a prisoner of war of the Japanese 
government from May 6, 1942 to February 2, 1945.

These matters are before the Board of Veterans' Appeals 
(Board) from an October 26, 1998 rating decision, and an 
October 3, 2001 Supplemental Statement of the Case (SSOC) 
decision, by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky. 

The Board is undertaking additional development prior to de 
novo adjudication of the issues of entitlement to service 
connection for strokes/thrombosis of the brain, and 
thrombosis of the left lower extremity, to include as 
secondary to the veteran's prisoner-of-war (POW) experiences, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903).  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The veteran's claim for service connection for 
strokes/thrombosis of the brain; her claim for service 
connection for thrombosis of the left lower extremity; her 
claim for service connection for arthritis, including 
sacralization of the left transverse process of the fifth 
lumbar vertebra; and her claim for entitlement to special 
monthly compensation based upon being housebound or in need 
of regular aid and attendance, were denied by the RO in an 
October 26, 1998 rating action.

2.  A Statement of the Case (SOC) was mailed to the veteran 
on November 23, 1999, and a cover letter advised the veteran 
of the requirement of filing a Substantive Appeal, with an 
attachment which set forth the time limit in which to submit 
the appeal, and instructions for requesting additional time.

3.  Additional evidence requiring issuance of a SSOC was not 
submitted within one year of a November 27, 1998 notice of 
the October 26, 1998 RO denial, an extension of time to 
submit a Substantive Appeal was not requested, and a document 
signed by the veteran which may initially be construed as a 
Substantive Appeal of the October 26, 1998 RO denial was 
received on May 30, 2001.

4.  The veteran has not been shown to have been precluded 
from timely completing any appeal due to disability.

5.  RO action in not issuing a rating decision on October 2, 
2001, in lieu of a SSOC decision, may not preclude the 
veteran from timely completing an appeal as to matters 
therein considered for service connection for residuals of 
strokes/thrombosis.

6.  Evidence received since the unappealed October 26, 1998 
rating decision which denied entitlement to service 
connection for strokes/thrombosis of the brain, to include as 
secondary to the veteran's POW experiences, is new, bears 
directly and substantially upon the specific matter under 
consideration and, when considered with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.

7.  Evidence received since the unappealed October 26, 1998 
rating decision which denied entitlement to service 
connection for thrombosis of the left lower extremity, to 
include as secondary to the veteran's POW experiences, is 
new, bears directly and substantially upon the specific 
matter under consideration and, when considered with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal of the 
October 26, 1998 RO decision which denied her claims for 
service connection for strokes/thrombosis of the brain; for 
service connection for thrombosis of the left lower 
extremity; for service connection for arthritis, including 
sacralization of the left transverse process of the fifth 
lumbar vertebra; and for entitlement to special monthly 
compensation based upon being housebound or in need of 
regular aid and attendance, and the Board does not have 
appellate jurisdiction to consider those claims.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.303 
(2001); 66 Fed. Reg. 50318-50319 (Oct. 3, 2001) (to be 
codified at 38 C.F.R. § 20.302(b)).

2.  The veteran timely perfected an appeal from an October 2, 
2001 SSOC decision which denied service connection for 
residuals of strokes/thrombosis of the brain.  38 C.F.R. §§ 
20.200, 20.202 (2001); 66 Fed. Reg. 50318-50319 (Oct. 3, 
2001) (to be codified at 38 C.F.R. § 20.302(b)).

3.  The veteran timely perfected an appeal from an October 2, 
2001 SSOC decision which denied service connection for 
residuals of thrombosis of the left lower extremity.  38 
C.F.R. §§ 20.200, 20.202 (2001); 66 Fed. Reg. 50318-50319 
(Oct. 3, 2001) (to be codified at 38 C.F.R. § 20.302(b)).

4.  The October 26, 1998 RO denial is final, and new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for strokes/thrombosis of 
the brain, to include as secondary to the veteran's POW 
experiences.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2001).

5.  The October 26, 1998 RO denial is final, and new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for thrombosis of the left 
lower extremity, to include as secondary to the veteran's POW 
experiences.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. VCAA, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified at 38 U.S.C.A. § 5107).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West Supp. 2001).  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

It is evident that the RO has not considered this matter in 
light of the changes effected by the VCAA.  That 
notwithstanding, the question herein presented, that of 
timeliness of filing of a Substantive Appeal, is by 
definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  Through 
past actions of the RO, the veteran has been informed of the 
laws and regulations governing the timeliness of appeal 
issues, and she has been afforded the opportunity to present 
evidence and/or argument in support of her claims for 
benefits.  Furthermore, in March 2002 the Board wrote to the 
veteran informing her that her Substantive Appeal may not 
have been filed on time, informed her of the pertinent laws 
and regulations, and invited the veteran and her 
representative to submit within 60 days argument or evidence 
as to why they thought that the veteran's Substantive Appeal 
was filed on time.  Thus, there is found to be no possibility 
of prejudice to the veteran were the Board to proceed to 
address the timeliness of the appeal question in an effort to 
ascertain whether the Board has jurisdiction.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Similarly, all evidence 
needed to adjudicate the matters herein addressed has been 
obtained, and no prejudice to the veteran would therefore 
result, despite the fact that the RO has not been afforded 
the opportunity to consider whether any additional 
notification or development actions are required under the 
VCAA.


I.  Timeliness of Appeal

The Board may address questions pertaining to its 
jurisdictional authority to review a particular case, 
including, but not limited to, determining whether a 
Substantive Appeal is timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction addressed such question(s).  When the Board, on 
its own initiative, raises a question as to a potential 
jurisdictional defect, all parties to the proceeding and 
their representative(s), if any, will be given notice of the 
potential jurisdictional defect(s) and granted a period of 60 
days following the date on which such notice is mailed to 
present written argument and additional evidence relevant to 
jurisdiction and to request a hearing to present oral 
argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  66 Fed. Reg. 53339-53340 (Oct. 22, 2001) (to 
be codified at 38 C.F.R. § 20.101(d)).

An appeal to the Board is initiated by filing a timely Notice 
of Disagreement, and is perfected by filing a timely 
Substantive Appeal.  38 C.F.R. §§ 20.200, 20.202.  The 
Substantive Appeal may be set forth on a VA Form 9 ("Appeal 
to the Board of Veterans' Appeals"), or a predecessor form, 
or on correspondence specifically identifying the issues 
appealed and setting out specific arguments relating to the 
errors of fact or law made by the RO.  38 C.F.R. § 20.202.

Effective February 11, 1997, to be considered timely, the 
Substantive Appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant, within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, or 
within any extended time limits prescribed pursuant to a 
timely-filed request for extension of time.  66 Fed. Reg. 
50318-50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§§ 20.302(b)(1)); 38 C.F.R. § 20.303 (2001).  

If a claimant submits additional evidence within one year of 
the date of mailing of the notification of the determination 
being appealed, and that evidence requires that the claimant 
be furnished a SSOC, then the time to submit a Substantive 
Appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one year appeal period.  66 Fed. 
Reg. 50318-50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.302(b)(2)).

Except as provided in 38 C.F.R. § 20.302, as amended by 66 
Fed. Reg. 50318-50319 (Oct. 3, 2001) (to be codified in 
pertinent part at 38 C.F.R. § 20.302(b)), the filing of 
additional evidence after receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  66 Fed. 
Reg. 50318-50319 (Oct. 3, 2001) (to be codified at 38 C.F.R. 
§ 20.304).

The Court has held that, if the claimant fails to file a 
Substantive Appeal in a timely manner, she is statutorily 
barred from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).

By letter dated November 27, 1998, the appellant was notified 
of the October 26, 1998 RO denial of the aforestated issues.  
The appellant then submitted a signed Notice of Disagreement, 
received by the RO on October 11, 1999.  In a report of 
contact dated October 14, 1999, the RO Veterans Services 
Division indicated the veteran had been interviewed on 
October 11, 1999 and was not able to visit the RO due to her 
physical condition.  The RO issued the veteran a Statement of 
the Case on November 23, 1999.  

A private physician submitted a clinical statement pertaining 
to the stroke disability at issue, postmarked in February 
2000.

The veteran was afforded a VA examination, including relative 
to disability at issue, in March 2000.  

On May 30, 2001, the RO received a copy of a letter signed by 
the veteran, addressed to a U.S. Senator, outlining her 
continued disagreement with the VA denial of the issues.

The veteran's representative signed and submitted a VA Form 
9, Appeal to Board of Veterans' Appeal, received by VA on 
November 5, 2001.  

In summary, in this case, after issuance of the SOC on 
November 23, 1999, a document signed by the veteran, which 
may be construed as a Substantive Appeal, was received on May 
30, 2001, both more than 60 days from the date that the RO 
mailed the SOC to her, and more than one year from the date 
the RO mailed notification of its decision to her on November 
27, 1998.  As no timely request for extension of time was 
filed, the Substantive Appeal must be considered untimely.  
Further, no additional evidence was received subsequent to 
the SOC, but within one year following the date of notice of 
the denial on November 27, 1998, so as to warrant an 
extension of time under 38 C.F.R. § 20.302 as amended by 66 
Fed. Reg. 50318-50319 (Oct. 3, 2001) (to be codified at 38 
C.F.R. § 20.302(b)(2)).  

Additionally, it is noted that service connection has been 
established for disabilities which have been found to render 
the veteran totally disabled for VA compensation purposes.  
The Board also acknowledges the veteran's representative's 
request to have the veteran's medical disability status 
considered with regard to determining the timeliness of her 
appeal.  In this regard, the Board additionally notes that a 
RO Veterans Services Division representative opined in 
October 1999 that the veteran was unable to visit the RO.  
Significantly, however, the veteran has not been shown to be 
mentally incompetent or medically unable to sign 
communications addressed to the VA, or to enlist the 
assistance of the RO Veterans Services Division, or others, 
with regard to her matters before the VA.  To the contrary, 
the record establishes that the veteran was able to sign and 
route a communication to a U.S. Senator in May 2001, and to 
the VA as recent as October 17, 2001.  38 C.F.R. §§ 3.109(b), 
20.301(b) (2001).

The Board finds that in the absence of a timely filed 
substantive appeal the veteran has not complied with the 
legal requirements for perfecting an appeal.  The Board 
further finds that this case is one in which the law is 
dispositive as to whether there was timely appeal of the 
October 1998 rating decision which denied entitlement to 
service connection for strokes/thrombosis of the brain; 
entitlement to service connection for thrombosis of the left 
lower extremity; entitlement to service connection for 
arthritis, including sacralization of the left transverse 
process of the fifth lumbar vertebra; and entitlement to 
special monthly compensation based upon being housebound or 
in need of regular aid and attendance, and that these issues 
must be dismissed on that basis.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994);  See Roy, supra. 

This action in no way prevents the veteran from submitting a 
new claim for entitlement to special monthly compensation 
based upon being housebound or in need of regular aid and 
attendance, or from reopening her claim with new and material 
evidence in an attempt to establish service connection for 
arthritis.

A SSOC RO decision on October 2, 2001 considered evidence 
received subsequent to the unappealed October 26, 1998 RO 
decision with regard to the issue of entitlement to service-
connection for residuals of strokes/thrombosis of the brain.  
Consequently, with resolution of any doubt in the veteran's 
favor, the Board finds that service connection for thrombosis 
of the left lower extremity is inextricably intertwined 
therewith.  38 C.F.R. § 3.102 (2001).  Nevertheless, 
documents of record signed by the veteran and her 
representative, received subsequent to issuance of the 
October 2, 2001 SSOC RO decision, may be construed as a 
timely Notice of Disagreement therewith as such documents 
note continued disagreement with the denial of those issues.  
Issuance of a Statement of the Case in this regard, 
consistent with Manlincon v. West, 12 Vet. App. 238 (1999), 
would serve no useful purpose as it would only serve to 
provide a duplicate of the information contained in the SSOC 
decision.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).  

However, the veteran's compliance with the requirements of 38 
C.F.R. § 20.200 (2001) with regard to disagreement with the 
October 2, 2001 RO denial have been hampered.  It naturally 
follows that the veteran may not be adversely impacted by the 
VA's failure to issue a rating decision on October 2, 2001, 
from which the veteran's timely Notice of Disagreement would 
have produced a Statement of the Case, to be followed by the 
submission of a timely Substantive Appeal.  As such, the 
veteran's representative is found to have justifiably relied 
on the information contained in the VA's October 3, 2001 
cover letter to the SSOC decision.  That letter advised the 
veteran and her representative that a formal appeal would be 
completed with regard to the matter referenced in the 
attached SSOC decision if a VA Form 9, Appeal to Board of 
Veterans' Appeals, was submitted within 60 days.  As 
previously noted, such form, signed by the veteran's 
representative, was thereafter received on November 5, 2001.  

In view of the foregoing, the Board finds that the veteran 
has completed an appeal of the October 2, 2001 RO SSOC 
decision denial of a reopened claim for residuals of 
strokes/thrombosis of the brain, and thrombosis of the left 
lower extremity.  Thus, the Board accepts jurisdiction over 
such matters.

II. New and Material Evidence 

As noted above, the Board has found that the October 26, 1998 
RO decision which denied entitlement to service connection 
for strokes/thrombosis of the brain, and for thrombosis of 
the left lower extremity, to include as secondary to the 
veteran's POW experiences, was not timely appealed.  As such, 
that determination is final as to the matters considered 
therein.  38 U.S.C.A. § 7105. 

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The provisions of 38 C.F.R. § 3.156(a) were amended effective 
August 29, 2001.  These amendments are effective only for 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

The Board notes here that it is not entirely clear whether 
the SSOC RO decision in October 2001 determined that new and 
material evidence had been received to reopen the claim, or 
simply failed to consider the finality of the prior October 
26, 1998 rating decision, when it adjudicated the matter de 
novo.  Regardless of the underlying basis for the RO de novo 
review in October 2001, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  Where a veteran 
served continuously for 90 days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
a brain thrombosis becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  

If a veteran is a former prisoner of war and was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifest to a degree of 10 percent or 
more at any tine after discharge or release from active 
service, even though there is no record of such disease 
during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c) (2001).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2001).  

The evidence of record at the time of the October 26, 1998 
rating decision included the service medical records which 
are negative for any complaints or findings of a stroke, 
thrombosis of the brain, or thrombosis of the left lower 
extremity.  Post service medical records are negative for 
manifestations of any brain thrombosis within one year of 
separation from service.  Clinical reports of record at the 
time of the 1998 final rating decision demonstrate that the 
veteran had a medical history of a stroke in 1993 with 
residual right hemiparesis.

The October 26, 1998 RO denial was based on a finding of no 
demonstration of either disability at issue in service, no 
demonstration of a brain thrombosis within one year of 
discharge from service, and no competent evidence linking a 
brain thrombosis and/or left lower extremity thrombosis, 
first demonstrated years after service, with service.  
Thrombosis has not been specified as a disability subject to 
presumptive service connection based on POW experience.  At 
the time of that rating action, service connection had been 
established for arteriosclerotic heart disease with history 
of beriberi pursuant to 38 C.F.R. § 3.309(c) effective from 
July 26, 1996.  The RO held that POW presumptive service 
connection law does not authorize secondary service 
connection for disabilities that have resulted from a 
condition considered to be the underlying etiology of 
ischemic heart disease, such as a stroke, aortic aneurysm, or 
peripheral vascular disease.  

Evidence received subsequent to the October 26, 1998 rating 
decision includes a statement from a private physician, dated 
in February 2000.  The reporting physician opined that it was 
"more likely than not that [the veteran's] heart condition 
contributed to [the veteran's] strokes."  The additional 
evidence also included a report of VA examination in March 
2000.  The examiner reviewed the veteran's claims folder and 
conducted medical examination of the veteran.  It was noted 
the veteran reported a medical history of cerebral vascular 
accidents in 1993, and two in 1997.  She also reported a 
history of a myocardial infarction after which she had a 
blood clot to the left ankle.  She was not in receipt of 
treatment for the strokes, and denied paresthesia or 
dyesthesia.  She complained that her legs itched, and that 
her feet felt cold, and that this was worse during the winter 
time.  Physical examination produced a diagnosis of status 
post cerebrovascular accident with residuals.  The examiner 
noted that he had been requested to provide an opinion as to 
whether the veteran's strokes and thrombus of the brain were 
due to her service-connected disability.  In this regard, the 
examiner noted that review of the claims folder had revealed 
no reports of evaluation or treatment for her coronary artery 
disease, myocardial infarction or stroke. It was also noted 
there was no information such as an echocardiogram or carotid 
Dopplers.  The examiner concluded there was insufficient 
evidence of record to support any causal relationship between 
the veteran's arteriosclerotic cardiovascular disease and her 
strokes or thrombus of the brain.  

It is clear that the additional evidence of record is new, in 
that it was not of record at the time of the October 1998 RO 
decision.  As the additional medical reports reference the 
etiology of the disabilities at issue, including whether or 
not as secondary to service-connected disability, it bears 
directly and substantially upon the specific matter under 
consideration, and, in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  What was 
missing at the time of the prior final RO decision was 
competent evidence of any link between residuals of a brain 
thrombosis and/or thrombosis of the left lower extremity, to 
service or service-connected disability.  The clinical 
opinions of a private and VA physician reference the etiology 
of residuals of the veterans strokes/thrombosis.  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 

As the additional evidence, considered in conjunction with 
the record as a whole, is new and material, it is sufficient 
to reopen the claims for service connection for 
strokes/thrombosis of the brain, and thrombosis of the left 
lower extremity, to include as secondary to the veteran's POW 
experiences.



ORDER

The October 26, 1998 RO denial of the claim of entitlement to 
service connection for strokes/thrombosis of the brain, to 
include as secondary to the veteran's POW experiences, was 
not timely appealed, and the matter is dismissed.

The October 26, 1998 RO denial of the claim of entitlement to 
service connection for thrombosis of the left lower 
extremity, to include as secondary to the veteran's POW 
experiences, was not timely appealed, and the matter is 
dismissed.

The October 26, 1998 RO denial of entitlement to service 
connection for arthritis, including sacralization of the left 
transverse process of the fifth lumbar vertebra, to include 
as secondary to the veteran's POW experiences, was not timely 
appealed, and the matter is dismissed.

The October 26, 1998 RO denial of the claim of entitlement to 
special monthly compensation based upon being housebound or 
the need of regular aid and attendance was not timely 
appealed, and the matter is dismissed.

Board jurisdiction of an appeal of the October 2, 2001 RO 
denial of a reopened claim for service connection for 
residuals of strokes/thrombosis is granted.

New and material evidence has been received, and the request 
to reopen the claim of entitlement to service connection for 
strokes/thrombosis of the brain, to include as secondary to 
the veteran's POW experiences, is granted.

New and material evidence has been received, and the request 
to reopen the claim of entitlement to service connection for 
thrombosis of the left lower extremity, to include as 
secondary to the veteran's POW experiences, is granted.

		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

